           Case
B 2100A(Form 2100A)18-12846
                    (12/15)              Doc 114           Filed 11/13/20 Entered 11/13/20 07:43:25                                Desc Main
                                                           Document      Page 1 of 18
                                 UNITED STATES BANKRUPTCY COURT
                                                FOR THE DISTRICT OF MASSACHUSETTS
                                                         BOSTON DIVISION


In re       Denise R. Migliorini                                              Case No. 18-12846


                                  TRANSFER OF CLAIM OTHER THAN FOR SECURITY
A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives
evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the claim
referenced in this evidence and notice.

Citibank, N.A., as trustee for CMLTI Asset                                   Wilmington Savings Fund Society, FSB, as Owner
                    Trust                                                     Trustee of the Residential Credit Opportunities
                                                                                                Trust V-C
                Name of Transferee                                                          Name of Transferor

Name and Address where notices to                                           Court Claim # (if known):      3-1
transferee should be sent:                                                  Amount of Claim:      $249,655.62
Fay Servicing, LLC                                                          Date Claim Filed:     August 31, 2018
Bankruptcy Department
PO Box 814609
Dallas, TX 75381-4609

Phone: 312-291-3781                                                         Phone:     562-735-6555
Last Four Digits of Acct #               9903                               Last Four Digits of Acct #               3102

Name and Address where transferee payments
should be sent (if different from above):
Fay Servicing, LLC
Bankruptcy Department
PO Box 814609
Dallas, TX 75381-4609

Phone: 312-291-3781
Last Four Digits of Acct #:               9903

I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my
knowledge and belief.




By:      /s/John D. Schlotter                                                                  Date:      11/13/2020
         Transferee/Transferee’s Agent

Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571
           Case 18-12846        Doc 114    Filed 11/13/20 Entered 11/13/20 07:43:25 Desc Main
                                           Document      Page 2 of 18
 In Re:                                                  Bankruptcy Case No.:   18-12846
            Denise R. Migliorini
                                                            Chapter:                   13

                                                            Judge:                     Frank   J. Bailey



                                           CERTIFICATE OF SERVICE

       I, John D. Schlotter, of McCalla Raymer Leibert Pierce, LLC, 1544 Old Alabama Road, Roswell,
Georgia 30076, certify:

          That I am, and at all times hereinafter mentioned, was more than 18 years of age;

        That on the date below, I served a copy of the within Transfer Of Claim filed in this bankruptcy matter
on the following parties at the addresses shown, by regular United States Mail, with proper postage affixed,
unless another manner of service is expressly indicated:

Denise R. Migliorini
51 Washington Street
North Easton, MA 02356

AMIP Management
3020 Old Ranch Parkway, Suite 180
Seal Beach, CA 90740

Brian R. Lewis                                 (served via ECF Notification)
PO Box 1162
Lakeville, MA 02347

John Fitzgerald, Assistant U.S. Trustee (served via ECF Notification)
Office of the US Trustee
J.W. McCormack Post Office & Courthouse
5 Post Office Sq., 10th Fl, Suite 1000
Boston, MA 02109

Carolyn Bankowski-13-12, Trustee               (served via ECF Notification)
P.O. Box 8250
Boston, MA 02114




I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.


Executed on:       11/13/2020       By:    /s/John D. Schlotter
                       (date)              John D. Schlotter
                                           Massachusetts BAR NO.
                                           Agent for Transferee
  Case 18-12846                  Doc REPRESENTATION  OF PRINTED
                                     114 Filed 11/13/20         DOCUMENT
                                                          Entered 11/13/20 07:43:25                                                Desc Main
                                            Document
                                  PO Box 619063
                                                        Page 3 of 18
                                     Dallas, TX 75261-9063




MICHAEL R MIGLIORINI
DENISE R MIGLIORINI
51 WASHINGTON ST
NORTH EASTON MA 02356-1010




                                                Welcome to Fay Servicing, LLC
Welcome to Fay Servicing, LLC, your new mortgage loan servicer. This welcome kit is
designed to introduce you to our company and help you understand the customer centric model
that we employ for loan servicing. At Fay Servicing, LLC we do not adopt the standard
approach to loan servicing because our business is not just about debt collection on an account
number associated with your loan. At Fay Servicing, LLC we understand that you are not just a
loan number - you are a homeowner - and we are dedicated to making sure that you receive the
individual attention and assistance you deserve.


Our Model:
Here at Fay Servicing, LLC, if you fall behind on your mortgage and you call us, you get a
person on the other end of the line that is an educated financial professional who maintains fewer
than 20% of the account workload that is found with traditional collectors in other servicing
companies. You will have access to the individual phone line of your Account Manager so that
you can contact them directly with questions and concerns. Your personal Account Manager has
been assigned to your account to know who you are, understand your situation, and is trained to
provide you with the assistance you need. We want to eliminate the frustration that can occur
when trying to resolve a question about your statement or an issue with your monthly payment.
That’s why your personal Account Manager, a competent professional who understands today’s
mortgage market and cares about you and your home, has extensive experience working with
mortgage loans and servicing processes to assist you when you need support.

If you have questions or concerns about your loan or if you want to talk to your mortgage
servicing company, we are here to help and ready to assist you. Please don’t hesitate to contact
us today at 1-800-495-7166!




Fay Servicing, LLC is a debt collector, and information you provide to us will be used for that purpose. To the extent your original obligation was
discharged, or is subject to an automatic stay under the United States Bankruptcy Code, this is being provided for informational purposes only and
does not constitute an attempt to collect a debt or impose personal liability. Our office hours are Monday-Thursday 8 A.M. - 9 P.M. Friday 8:30 A.M. -
5 P.M., and Saturday 10 A M. - 4 P.M. CST. Call today: 1-888-643-3572. NMLS ID# 88244. NC residents: Fay Servicing, LLC, NC Permit Number
                                                             INTERNET REPRINT
112302, 425 S. Financial Place, Suite 2000, Chicago, IL 60605.
Case 18-12846   Doc REPRESENTATION OF PRINTED
                    114 Filed 11/13/20         DOCUMENT
                                         Entered 11/13/20 07:43:25   Desc Main
                         Document      Page 4 of 18


                  .




                              INTERNET REPRINT
  Case 18-12846                  Doc REPRESENTATION OF PRINTED
                                     114 Filed 11/13/20         DOCUMENT
                                                          Entered 11/13/20 07:43:25                                                Desc Main
                                          Document      Page 5 of 18




         Important bankruptcy information below. Please read this page carefully before
                                        continuing.
Throughout this Welcome Kit, and on all future written correspondence from Fay Servicing,
LLC you will see the following disclaimer on the bottom of each page:

             Fay Servicing, LLC is a debt collector, and information you provide to us will be used for that
             purpose. To the extent your original obligation was discharged, or is subject to an automatic
                stay under the United States Bankruptcy Code, this is being provided for informational
             purposes only and does not constitute an attempt to collect a debt or impose personal liability.

If your original obligation has been discharged, this statement means that Fay Servicing, LLC
acknowledges you are no longer personally responsible for repaying the mortgage debt. This
Welcome Kit and future written correspondence from Fay Servicing, LLC may contain
information regarding the current status of the mortgage and the outstanding amount of the debt.
Please understand that these are not demands for payment.

However, you may still make voluntary payments towards the debt. These voluntary payments
may prevent foreclosure and allow you to remain in your home. Alternatively, if you do not wish
to remain in the home, but would like to avoid foreclosure, Fay Servicing, LLC may be able to
offer you other liquidation options. The information contained in this Welcome Kit and in all of
our written correspondence is intended to assist you in making this decision. In the coming days
and weeks, you may also receive telephone calls from your Fay Servicing, LLC Account
Manager. These calls are also for informational purposes only and meant to assist you in making
this decision.

If you do not want to be contacted by Fay Servicing, LLC please contact us immediately by
phone at 1-888-643-3572 or by mail at P.O. Box 814609, Dallas, TX 75381-4609 Attn:
Customer Service Department. We will cease all further communications upon your request.




Fay Servicing, LLC is a debt collector, and information you provide to us will be used for that purpose. To the extent your original obligation was
discharged, or is subject to an automatic stay under the United States Bankruptcy Code, this is being provided for informational purposes only and
does not constitute an attempt to collect a debt or impose personal liability. Our office hours are Monday-Thursday 8 A.M. - 9 P.M. Friday 8:30 A.M. -
5 P.M., and Saturday 10 A M. - 4 P.M. CST. Call today: 1-888-643-3572. NMLS ID# 88244. NC residents: Fay Servicing, LLC, NC Permit Number
                                                             INTERNET REPRINT
112302, 425 S. Financial Place, Suite 2000, Chicago, IL 60605.
Case 18-12846   Doc REPRESENTATION OF PRINTED
                    114 Filed 11/13/20         DOCUMENT
                                         Entered 11/13/20 07:43:25   Desc Main
                         Document      Page 6 of 18

      .




                              INTERNET REPRINT
  Case 18-12846                  Doc REPRESENTATION OF PRINTED
                                     114 Filed 11/13/20         DOCUMENT
                                                          Entered 11/13/20 07:43:25                                                Desc Main
                                          Document      Page 7 of 18




                                                    Welcome Kit Check List

            Below is a list of all items included in this Welcome Kit and a brief description of each
            for your review. If you have any questions, please call us!

           Notice of Servicing Transfer Letter: This letter verifies the Transfer of Servicing letter
            you should have received from your former servicing company. Keep this letter in your
            files. It contains pertinent information about contacting Fay Servicing, information about
            how to submit your mortgage payments to Fay Servicing, LLC as well as general
            information about the transfer of your loan’s servicing to Fay Servicing, LLC.

           Mortgage Servicing Fee Schedule: List of mortgage servicing fees and charges, subject
            to the applicable laws and content of your mortgage loan documents, which may be
            imposed in connection with the servicing of your mortgage loan.

           Servicemembers Civil Relief Act Notice Disclosure: Servicemembers on “active duty”
            or “active service,” or a spouse or dependent of such a Servicemember may be entitled to
            certain legal protections and debt relief pursuant to the Servicemembers Civil Relief Act
            (50 USC App.§§ 501-597b) (SCRA).

           AUTOMATIC PAYMENT AUTHORIZATION FOR MORTGAGE PAYMENT:
            This enrollment letter offers you the ability to directly debit a checking account to make
            your monthly mortgage payment. Once set up, your payment will be conveniently
            deducted on a specific date each month, which will avoid the time and the hassle of
            mailing us a check each month as well as the delay associated with processing payments
            through the mail. Please note, if you were previously set up with automated payments at
            your prior servicer, your notice of servicing transfer letter will address if servicer will
            transfer to Fay.

           Request for Taxpayer Identification Number and Certification (Form W-9): IRS
            regulations require that we issue Form 1098 to our customers each year and that we
            obtain and maintain accurate records for this purpose.




Fay Servicing, LLC is a debt collector, and information you provide to us will be used for that purpose. To the extent your original obligation was
discharged, or is subject to an automatic stay under the United States Bankruptcy Code, this is being provided for informational purposes only and
does not constitute an attempt to collect a debt or impose personal liability. Our office hours are Monday-Thursday 8 A.M. - 9 P.M. Friday 8:30 A.M. -
5 P.M., and Saturday 10 A M. - 4 P.M. CST. Call today: 1-888-643-3572. NMLS ID# 88244. NC residents: Fay Servicing, LLC, NC Permit Number
                                                             INTERNET REPRINT
112302, 425 S. Financial Place, Suite 2000, Chicago, IL 60605.
  Case 18-12846                  Doc REPRESENTATION OF PRINTED
                                     114 Filed 11/13/20         DOCUMENT
                                                          Entered 11/13/20 07:43:25                                                Desc Main
                                          Document      Page 8 of 18



                                    NOTICE OF SERVICING TRANSFER
The servicing of your mortgage loan is being transferred, effective 10/26/20. This means that
after this date, a new servicer will be collecting your mortgage loan payments from you.
Nothing else about your mortgage loan will change.
FCI Lender Services, Inc. is now collecting your payments. FCI Lender Services, Inc. will stop
accepting payments received from you after 10/25/20.
Fay Servicing, LLC will collect your payments going forward. Your new servicer will start
accepting payments from you on 10/26/20.

Send all payments due on or after 10/26/20 to Fay Servicing, LLC at this address: P.O. Box
814609, Dallas, TX 74381-4609.
If you have any questions for either your present servicer, FCI Lender Services, Inc. or your
new servicer Fay Servicing, LLC, about your mortgage loan or this transfer, please contact them
using the information below:


  Current Servicer:                                                     New Servicer:
  FCI Lender Services, Inc.                                             Fay Servicing, LLC
  (800) 931-2424 x650                                                   Customer Service Dept.
  P.O. Box 27370                                                        1-888-643-3572
  Anaheim Hills, CA 92809-0112                                          P.O. Box 814609
                                                                        Dallas, TX 75381-4609


Important note about insurance: If you have mortgage life or disability insurance or any other
type of optional insurance, the transfer of servicing rights may affect your insurance in the
following way: Fay Servicing, LLC does not offer any form of optional insurance. If you have
mortgage, life, disability or any other type of optional insurance you must contact your current
insurance carrier to determine what you must do to retain coverage.

Under Federal Law, during the 60-day period following the effective date of the transfer of the
loan servicing, a loan payment received by your old servicer on or before its due date may not be
treated by the new servicer as late, and a late fee may not be imposed on you.




Fay Servicing, LLC is a debt collector, and information you provide to us will be used for that purpose. To the extent your original obligation was
discharged, or is subject to an automatic stay under the United States Bankruptcy Code, this is being provided for informational purposes only and
does not constitute an attempt to collect a debt or impose personal liability. Our office hours are Monday-Thursday 8 A.M. - 9 P.M. Friday 8:30 A.M. -
5 P.M., and Saturday 10 A M. - 4 P.M. CST. Call today: 1-888-643-3572. NMLS ID# 88244. NC residents: Fay Servicing, LLC, NC Permit Number
                                                             INTERNET REPRINT
112302, 425 S. Financial Place, Suite 2000, Chicago, IL 60605.
  Case 18-12846                  Doc REPRESENTATION OF PRINTED
                                     114 Filed 11/13/20         DOCUMENT
                                                          Entered 11/13/20 07:43:25                                                Desc Main
                                          Document      Page 9 of 18



Fay Servicing
11/03/20


MAKING MORTGAGE PAYMENTS:

BY MAIL (USPS): Make your check payable to Fay Servicing, LLC, place your Fay Servicing Loan Number on your
check or money order, and mail your payment to us at the following Payment Processing Address:

                                                        Fay Servicing, LLC
                                                 Customer Service Payment Processing
                                                          P.O. Box 814609
                                                       Dallas, TX 75381-4609

Please allow 6-10 business days for payment processing. It is important that you mail payments to this Payment
Processing Address. Mailing your payment to any other address will result in a delay in posting your payment.

BY AUTOMATIC PAYMENT (ACH): If you enroll in our Automatic Payment plan, your payment will be
withdrawn from your bank account on the elected withdrawal date. You can enroll with the ACH Enrollment Form
included with this Welcome Kit.

PAY ONLINE: Payments online can be made on our website at www.fayservicing.com. Once you register you will
also have the ability to view your loan details, loan activity, escrow information, and copies of your statements online.

PAY BY PHONE: Fay Servicing’s Pay-by-Phone option makes it possible to make your loan payment by using your
telephone. This service is available to you 24 hours a day, 7 days a week. Simply call the toll-free number below to
perform real-time, confidential mortgage payment transactions. Payments made with an agent may be charged a
convenience fee of up to $15.00. Please call us to make a payment at 1-888-643-3572.

HAZARD INSURANCE: Please notify your insurance provider to update the mortgagee clause on your insurance
policy to reflect the following. Fay Servicing, LLC ISAOA/ATIMA, P.O. Box 3644, Springfield, OH 45501-3644.

QUESTIONS: If you have any questions please call us toll free at 1-888-643-3572. Our office is open Monday-
Thursday 8:00 a m. to 9:00 p m., Friday 8:30 a m. to 5:00 p m., and Saturday 10:00 a.m. to 4:00 p m. (CST). If you
wish to contact Fay Servicing, LLC in writing, please do so at Fay Servicing, LLC, Customer Correspondence, P.O.
Box 814609, Dallas, TX 75381-4609.

COMPLAINTS: As of July 1, 2017, Fay Servicing, LLC will no longer accept Requests for Information or Notices
of Error by email. All Requests for Information and Notices of Error must be submitted to:

                                                                  Fay Servicing, LLC
                                                               901 S. 2nd Street, Suite 201
                                                                 Springfield, IL 62704




Fay Servicing, LLC is a debt collector, and information you provide to us will be used for that purpose. To the extent your original obligation was
discharged, or is subject to an automatic stay under the United States Bankruptcy Code, this is being provided for informational purposes only and
does not constitute an attempt to collect a debt or impose personal liability. Our office hours are Monday-Thursday 8 A.M. - 9 P.M. Friday 8:30 A.M. -
5 P.M., and Saturday 10 A M. - 4 P.M. CST. Call today: 1-888-643-3572. NMLS ID# 88244. NC residents: Fay Servicing, LLC, NC Permit Number
112302, 425 S. Financial Place, Suite 2000, Chicago, IL 60605.
                                                            INTERNET REPRINT
Case 18-12846   Doc 114   Filed 11/13/20 Entered 11/13/20 07:43:25   Desc Main
                          Document      Page 10 of 18
  Case 18-12846                  Doc REPRESENTATION OF PRINTED
                                     114 Filed 11/13/20        DOCUMENT
                                                         Entered  11/13/20 07:43:25                                                Desc Main
                                          Document     Page 11 of 18


Servicemembers Civil Relief                             U.S. Department of Housing
Act Notice Disclosure                                    and Urban Development
                                                             Office of Housing


Legal Rights and Protections Under the SCRA
 Servicemembers on “active duty” or “active service,” or a spouse or dependent of such a servicemember may be
 entitled to certain legal protections and debt relief pursuant to the Servicemembers Civil Relief Act (50 USC App.
 §§ 501-597b) (SCRA).

Who May Be Entitled to Legal Protections Under the SCRA?
  · Regular members of the U.S. Armed Forces (Army, Navy, Air Force, Marine Corps, and Coast Guard).
  · Reserve and National Guard personnel who have been activated and are on Federal active duty.
  · National Guard personnel under a call or order to active duty for more than 30 consecutive days under
      section 502(f) of title 32, United States Code, for purposes of responding to a national emergency declared
      by the President and supported by Federal funds.
  · Active service members of the commissioned corps of the Public Health Service and the National Oceanic
      and Atmospheric Administration.
  · Certain United States citizens serving with the armed forces of a nation with which the United States is
      allied in the prosecution of a war or military action.

What Legal Protections Are Servicemembers Entitled To Under the SCRA?
  · The SCRA states that a debt incurred by a servicemember, or servicemember and spouse jointly, prior to
       entering military service shall not bear interest at a rate above 6% during the period of military service and
       one year thereafter, in the case of an obligation or liability consisting of a mortgage, trust deed, or other
       security in the nature of a mortgage, or during the period of military service in the case of any other
       obligation or liability.
  · The SCRA states that in a legal action to enforce a debt against real estate that is filed during, or within one
       year after the servicemember’s military service, a court may stop the proceedings for a period of time, or
       adjust the debt. In addition, the sale, foreclosure, or seizure of real estate shall not be valid if it occurs
       during, or within one year after the servicemember’s military service unless the creditor has obtained a
       valid court order approving the sale, foreclosure, or seizure of the real estate.
  · The SCRA contains many other protections besides those applicable to home loans.
How Does a Servicemember or Dependent Request Relief Under the SCRA?
   · In order to request relief under the SCRA from loans with interest rates above 6% a servicemember or
      spouse must provide a written request to the lender, together with a copy of the servicemember’s military
      orders.

                                                    Fay Servicing, LLC
                                                     P.O. Box 814609
                                                  Dallas, TX 75381-4609
      ·     There is no requirement under the SCRA, however, for a servicemember to provide a written notice or a
            copy of a servicemember’s military orders to the lender in connection with a foreclosure or other debt
            enforcement action against real estate. Under these circumstances, lenders should inquire about the military
            status of a person by searching the Department of Defense’s Defense Manpower Data Center’s website,
            contacting the servicemember, and examining their files for indicia of military service. Although there is no
            requirement for servicemembers to alert the lender of their military status in these situations, it still is a
            good idea for the servicemembers to do so.

How Does a Servicemember or Dependent Obtain Information About the SCRA?
   · Servicemembers and dependents with questions about the SCRA should contact their unit’s Judge
      Advocate, or their installation’s Legal Assistance Officer. A military legal assistance office locator for all
      branches of the Armed Forces is available at http://legalassistance.law.af mil/content/locator.php.
   · “Military OneSource” is the U.S. Department of Defense’s information resource. If you are listed as
      entitled to legal protections under the SCRA (see above), please go to www militaryonesource.mil/legal or
      call 1-800-342-9647 (toll free from the United States) to find out more information. Dialing instructions for
      areas outside the United States are provided on the website.
                                                                                                                                              form HUD-92070
                                                                                                                                                    (12/2014)
Fay Servicing, LLC is a debt collector, and information you provide to us will be used for that purpose. To the extent your original obligation was
discharged, or is subject to an automatic stay under the United States Bankruptcy Code, this is being provided for informational purposes only and
does not constitute an attempt to collect a debt or impose personal liability. Our office hours are Monday-Thursday 8 A.M. - 9 P.M. Friday 8:30 A.M. -
5 P.M., and Saturday 10 A M. - 4 P.M. CST. Call today: 1-888-643-3572. NMLS ID# 88244. NC residents: Fay Servicing, LLC, NC Permit Number
                                                             INTERNET REPRINT
112302, 425 S. Financial Place, Suite 2000, Chicago, IL 60605.
Case 18-12846   Doc REPRESENTATION OF PRINTED
                    114 Filed 11/13/20        DOCUMENT
                                        Entered  11/13/20 07:43:25   Desc Main
                         Document     Page 12 of 18




           .




                              INTERNET REPRINT
Case 18-12846   Doc REPRESENTATION OF PRINTED
                    114 Filed 11/13/20        DOCUMENT
                                        Entered  11/13/20 07:43:25   Desc Main
                         Document     Page 13 of 18




                              INTERNET REPRINT
Case 18-12846   Doc REPRESENTATION OF PRINTED
                    114 Filed 11/13/20        DOCUMENT
                                        Entered  11/13/20 07:43:25   Desc Main
                         Document     Page 14 of 18




                                                 .




                              INTERNET REPRINT
  Case 18-12846                  Doc REPRESENTATION OF PRINTED
                                     114 Filed 11/13/20        DOCUMENT
                                                         Entered  11/13/20 07:43:25                                                Desc Main
                                          Document     Page 15 of 18




11/03/20



MICHAEL R MIGLIORINI
DENISE R MIGLIORINI
51 WASHINGTON ST
NORTH EASTON MA 02356-1010




            RE:        Request for Taxpayer Identification Number and Certification (Form W-9)
                       Account Number: 269903
                       Property Address: 51     WASHINGTON ST
                                          EASTON MA 02356


Dear Borrower,

IRS regulations require that we issue Form 1098 to our customers each year and that we obtain and
maintain accurate records for this purpose.

Our records indicate that we have not yet obtained written verification of the taxpayer information
associated with the account referenced above. You must provide us with an accurate Taxpayer
Identification Number (TIN), and failure to do so may result in a $50 penalty under IRC 6723.

Enclosed please find Form W-9 to complete, sign and return as soon as possible for timely processing.
The address to which you should send the Form is as follows:

                                                                 Fay Servicing, LLC
                                                             Tax Verification Department
                                                                  P.O. Box 814609
                                                               Dallas, TX 75381-4609

If you have any questions, please contact Fay Servicing, LLC today at 1-888-643-3572. We are available
Monday through Thursday 8am to 9pm., Friday from 8:30am to 5pm., and Saturday from 10am to 4pm
CST.

Thank you,



Fay Servicing, LLC




Fay Servicing, LLC is a debt collector, and information you provide to us will be used for that purpose. To the extent your original obligation was
discharged, or is subject to an automatic stay under the United States Bankruptcy Code, this is being provided for informational purposes only and
does not constitute an attempt to collect a debt or impose personal liability. Our office hours are Monday-Thursday 8 A.M. - 9 P.M. Friday 8:30 A.M. -
5 P.M., and Saturday 10 A M. - 4 P.M. CST. Call today: 1-888-643-3572. NMLS ID# 88244. NC residents: Fay Servicing, LLC, NC Permit Number
                                                             INTERNET REPRINT
112302, 425 S. Financial Place, Suite 2000, Chicago, IL 60605.
Case 18-12846   Doc 114   Filed 11/13/20 Entered 11/13/20 07:43:25   Desc Main
                          Document      Page 16 of 18
Case 18-12846   Doc 114   Filed 11/13/20 Entered 11/13/20 07:43:25   Desc Main
                          Document      Page 17 of 18
Case 18-12846   Doc REPRESENTATION OF PRINTED
                    114 Filed 11/13/20        DOCUMENT
                                        Entered  11/13/20 07:43:25   Desc Main
                         Document     Page 18 of 18




                                                 .




                              INTERNET REPRINT
